UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-53875 Eco Building Products, Inc. (Exact name of registrant as specified in its charter) Colorado 20-8677788 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 909 West Vista Way Vista, California 92083 (Address of principal executive offices)(Zip Code) (760) 732-5826 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. oLarge accelerated filero Accelerated filero Non-accelerated filerx Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No The number of shares outstanding of each of the issuer's classes of common equity as of February 19, 2015: 9,626,771,777 shares of common stock. 1 Table of Contents Eco Building Products, Inc. Contents Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of December 31, 2014 and June 30, 2014 3 Condensed Consolidated Statements of Operations for the three months and six months ended December 31, 2014 and 2013 4 Condensed Consolidated Statements of Cash Flows for the sixmonths ended June 30, 2014 and 2013 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 21 Item 4. Controls and Procedures. 21 Part II - OTHER INFORMATION Item 1. Legal Proceedings. 22 Item 1A. Risk Factors. 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 22 Item 3. Defaults Upon Senior Securities. 23 Item 4. Mine Safety Disclosures. 23 Item 5. Other Information. 23 Item 6. Exhibits. 23 SIGNATURES 24 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. ECO BUILDING PRODUCTS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS Dec 31 June 30 (unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $1,607 and $1,607, respectively Inventories, net Prepaid expenses Notes receivable - related party Other current assets Total current assets PROPERTY AND EQUIPMENT, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Payroll and taxes payable Accrued interest Other payables and accrued expenses Derivative Liability Convertible notes payable, net of debt discount Current maturities of notes payable Loans payable - other Total current liabilities LONG TERM LIABILITIES Loans payable - related parties Notes payable, less current maturities Total long term liabilities TOTAL LIABILITIES $ $ STOCKHOLDERS' DEFICIT Preferred Stock, Series A, $0.001 par value, 30,000 shares authorized, 30,000 shares issued and outstanding at Dec 31, 2014 30 30 Preferred Stock, Series B, $0.001 par value, 9,250 shares authorized, -0- shares issued and outstanding at Dec 31, 2014 - - Preferred Stock, Series C, $0.001 par value, 120,000 shares authorized, 104,732 shares issued and outstanding at Dec 31, 2014 94 Common stock, $0.001 par value, 10,000,000,000 shares authorized, 9,655,432,712 and 3,203,510,143 shares issued and 9,626,771,777 and 3,174,849,208 outstanding at Dec 31, 2014 and June 30, 2014 respectively $ $ Treasury Stock ) ) Declared Dividends Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to condensed consolidated financial statements 3 Table of Contents ECO BUILDING PRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS 6 months ended Dec 31, 3 months ended Dec 31, REVENUE Product sale $ Labor sale - - - TOTAL REVENUE COST OF SALES Cost of sales - Product Cost of sales - Labor - - - TOTAL COST OF SALES GROSS PROFIT OPERATING EXPENSES Research and development Marketing Compensation and related expenses Rent - facilities Professional and consulting fees Other general and administrative expenses Total operating expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense ) Gain on derivative liability Gain on settlement of debt - - Loss on extinguishment of debt ) - - - Derivative expense ) - ) - Total other income (expense) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) NET INCOME (LOSS) $ ) $ ) $ ) $ ) NET INCOME (LOSS) PER COMMON SHARE - BASIC & DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic - Diluted - See accompanying notes to condensed consolidated financial statements 4 Table of Contents ECO BUILDING PRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS 6 months ended Dec 31, Cash flows from operating activities Net Income (Loss) $ ) $ ) Adjustments to reconcile net income to net cash used by operating activities: Depreciation and amortization expense OID expense - - Amortization of debt discount Initial interest expense on value of derivative (excess) Derivative expense - Stock Based Compensation Common Stock issuance for services - Shares reissued to officers from treasury - Gain on derivative liability fair value adjustment ) ) Loss on extinguishment of Convertible Notes and Accounts Payable - Gain on settlement of notes payable ) - Expense paid on behalf of the Company Assignment of accounts receivable to note payable holder ) - Changes in assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses - ) Notes receivable - - Accounts payable Payroll and taxes payable ) Deferred Revenue - ) Other payable and accrued expenses ) Accrued interest Net cash used by operating activities ) ) Cash flows from investing activities Purchase of property and equipment ) - Net cash used by investing activities ) - Cash flows from financing activities Payments on related party notes ) ) Proceeds from notes recievable payments - Proceeds from short term notes payable - Proceeds from convertible notes payable - Proceeds from issuance of common stock Proceeds from related party line of credit advances - Proceeds from Series C Preferred Stock - Payments on convertible notes payable ) - Payments on notes payable - ) Payments on notes payable - vehicles loan ) ) Net cash provided by financing activities Net change in cash and cash equivalent ) ) Cash and cash equivalent at the beginning of year Cash and cash equivalent at the end of year $ $ Supplemental disclosures of cash flow Information: Cash Paid for Interest $ - Supplemental disclosure of non-cash investing and financing activities: Common shares issued for conversion of notes payable $ $ Common shares issued for settlement of investor loans $ $
